Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
*334To obtain the injunction in this case, it was necessary for the bill of complaint to aver either the insolvency of the defendant, or that he is without any tangible property which could be made the subject of attachment or execution. Without either of these averments, the bill is too defective to sustain the order for an injunction and receiver.
The order of dissolution is affirmed, and the cause remanded for further proceedings.